

EXHIBIT 10.39(W)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
 
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.



CONFIDENTIAL
 
 
AMENDMENT No. 23 TO PURCHASE AGREEMENT DCT-014/2004




This Amendment No. 23 to Purchase Agreement DCT-014/2004, dated as of
November  10, 2008 (“Amendment No. 23”) relates to the Purchase Agreement
DCT-014/2004 (the “Purchase Agreement”) between Embraer - Empresa Brasileira de
Aeronáutica S.A. (“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19,
2004 as amended from time to time (collectively referred to herein as
“Agreement”). This Amendment No. 23 is between Embraer and Buyer, collectively
referred to herein as the “Parties”.


This Amendment No. 23 sets forth additional agreements between Embraer and
Buyer  [*] Option Aircraft.


Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 23, which are not defined herein shall have the meaning given in
the Purchase Agreement. In the event of any conflict between this Amendment No.
23 and the Purchase Agreement the terms, conditions and provisions of this
Amendment No. 23 shall control.


WHEREAS, in connection with the Parties’ agreement above mentioned, the Parties
have now agreed to amend the Purchase Agreement as provided for below:


NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
 

 

1.
Subject: Article 2.3 of the Purchase Agreement is hereby deleted and replaced as
follows:
     
“2.3 Buyer shall have the option to purchase up to [*] Option EMBRAER 170
Aircraft, in accordance with Article 23.”
    2. Option Aircraft:     2.1 Buyer [*] on [*]. Embraer has [*] pursuant to
[*].     2.2 Buyer [*] on [*].  Within two (2) Business Days after [*] shall
[*]pursuant to [*].     2.3
The first and second sentence of Article 23.6 shall be deleted and replaced by
the following:
      "23.6   FAILURE TO CONFIRM: RETURN OF DEPOSIT: [*]"     3. Miscellaneous:
All other provisions of the Agreement which have not been specifically amended
or modified by this Amendmant No. 23 shall remain valid in full force and effect
without any change.

 
___________
*Confidential


--------------------------------------------------------------------------------


 
 
CONFIDENTIAL



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 23 to Purchase Agreement to be
effective as of the date first written above.
 
 
 
 
 

 EMBRAER – Empresa Brasileira de Aeronáutica S.A.     Republic Airline Inc.    
       
By: /s/ Mauro Kern Junior
   
By: /s/ Bryan Bedford
 
Name: Mauro Kern Junior
   
Name: Bryan Bedford
 
Title: Executive Vice President Airline Market
   
Title: President, CEO
 

 
 

         
By: /s/ José Luis D. Molina
   
 
 
Name: José Luis D. Molina
   
Date: Nov. 10, 2008
 
Title: Vice President Contracts Airline Market
   
Place: Indianapolis
                      Date: November 11, 2008         Place: São José Dos
Campos, Brazil        

 

         
Witness: /s/ Carlos Martins Dutras
   
Witness: /s/ Lars-Erik Arnell
 
Name: Carlos Martins Dutras
   
Name: Lars-Erik Arnell
 
 
   
 
 





 





 
 

--------------------------------------------------------------------------------

 
